Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 1 of 22 PageID #: 70




              Exhibit A
               Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 2 of 22 PageID #: 71
,.

                    CLAIM FOR DAMAGE,                                      INSTRUCTto-:~s; Please read carefully the Instructions on the                    FORM APPROVED
                                                                           reverse side and supply lnformaHon requested on both sides of this               0MB N0.1105-0008
                     INJURY, OR DEATH                                      form. Use additional sheet(s) If necessary. See reverse side for
                                                                           additional Instructions.

       1.      Submit to Appropriate Federal Agency:




      8.       BASIS OF CLAIM {State In detall the known facts and circumstances attending the damage, Injury, or death, ldenti Ing persons and property Involved,
                                                              CIU , \
               the place of occurrence and the cause thereof. Use addition_al pages if necessary).                  • • J                                  ~

      ---llir l\JLot\~, ~ s-tQppea.\ ext, ~ ~ V.LJ.'"~_l_b .                                                                                                                   OQ
       ~ o9 ~ -ry_._.I\J\JXJO\.. Wh..t,V'\ ~ - '1-n-\-tniS,~ ~ \ I \',A-~
       rt.a.r o~ ~ - ~ n - \ - ~ ·
      9.                                                                              PROPERTY DAMAGE




      _10.                                                                  PERSONAL INJURY/WRONGFUL DEATH

      STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
      OF THE INJURED PERSON OR DECEDENT.                                                     I                                              •

     ·. I~~~-~                                         , N-~,- u\.lo\- Of                                          ~

      11.                                                                                  WITNESSES

                                   NAME                                                                 ADDRESS (Number, Street, City, State, and Zip Code}


     Ji \"r\ ~             iux1y
      ~we,,              l\~tQ.,e-y
      12. (See instructions on reverse).                                         AMOUNT OF CLAIM (in dollars)
     12a.
                                               -,
                                             12h.    PERSONAL INJURY                          12c.   WRONGFUL DEATH                    '12d.   TOTAL (Failure lo specify may cause
                                                                                                                                               fortetture ot your rights).




     I CERTI TH T THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
     FULL SATISFACTION ANO FINAL SETTLEMENT OF THIS CLAIM. .

     133.                                                                                              13b.   PMONE NUMBER Of PERS         SIGNING FORM 14.       DATE OF SIGNATURE




                                                                                                                    CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                         CLAIM OR MAKING FALSE STATEMENTS

      The claimant is liable to.the United States Government for a civil penally of not leGS than       Fine, lmpr1sonmenl. or both. (See 18 U.S.C. 287, 1001.)
      $5,000 and not more Uian $10,000, plus 3 times U1e amount of damages sustained
      by the Government. (See 31 U.S.C. 3729).

     Authorized for Local Reproduction                                                NSN 7540-00-634-4046                                      STANDARD FORM 95 (REV. 2/2007)
     Previous Edition is not Usable                                                                                                             PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                28 CFR 14.2
     95· 109
7           Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 3 of 22 PageID #: 72



                                                                                        INSURANCE COVERAGE

    In order that subrogaUon claims may be adjudicated, it Is essential that the claimant provide the following Information regarding Iha Insurance coverage of the vehicle or property.

    15. Do you carry accident Insurance?             Yes    If yes, give name and address of insmanca company (Number, Street. City, State, and Zip Code) and policy numrnn.              0   No

      ~c_o \~~ Q.om,p                                                                                       ~~ *- ~ --3.4\r~-4 - (4
     f/VU)N.. #-·. 0DB - ~ l - 3000
    16. Have you filed   a claim with your insurance carrier in this instance, and if so, is it full covArage or deductible?   f;:/ Yes    O    No     17. If deducllble, state amount.


                                                                                                                                                                                              DD
    1a. if a claim has been filed with your carrier, what action has your Insurer taken or proposed to take with refer nee to your claim? (It s 1ecessary that you ascertain these facts).



     ~ ~ ~ -~ b U N \ ~
    19. Do you carry publi~ 1lablH1y and property damage insurance? ~ a                 If yes, give name and address of Insurance carrier (Number, Street, City, State, and Zip Code).       O    No




                                                                                             INSTRUCTIONS

    Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
    employee(s) was involved in the incident. If the incident Involves more than one claimant, each claimant should submit a separate
    claim form.
                                                               Complete all Items. Insert the word NONE where applicable.

    A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED 'M·tEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
    AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                               INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
    REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                      THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
    NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                      ]WO YEARS AFTER THE CLAIM ACCRUES.

    Failure to completely execut& this form or to supply the requested matorlRI within                 The amount claimed should be substantiated by competent evidence as follows:
    two years from the dato the claim accrued may rendor your claim Invalid. A claim
    Is doomed pn1sented whon It Is received by tho appropriate agency, not when II ls                    (a) In support of the claim for personal injury or death, the claimant should submit a
    malled.                                                                                              written report by the attending physician, showing the nature end extent of the injury, the
                                                                                                         nature and extent of treatment, tl1e degree of permanent dlsabRity, if any, the prognosla,
                                                                                                         and the period of hospitalization, or Incapacitation, attaching ttemized bills for medical,
    If instruction Is neoded in completing this form, the agency listed In item #1 on the reverse        hospltat, or burial expenses actually incurred.
    side may be contacted. Complete regulations pertaining to claims asserted under the
    Federal Tort Claims Act can be found In Title 28, Coda of i'ederal Regulations, Part 14.
    Many agencies have published supplementing regulations. If more than one agency Is                   (b) In support of claims for damage lo property, which has been or can be economically
    Involved, please state each agency.                                                                  repaired, the claimant should submit at least two itemized sianed statements or estimates
                                                                                                         by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                         receipts evidencing payment
    The claim may be filled by a duly authorized agent or other legal representative, provided
    evidence satisfactory to the Government Is submitted with the claim establishing express
    authority to act for the claimant. A claim presented by an agent or legal representative             (c) In support of claims for damage to property which Is not economically repalrable, or if
    must be presented in the name of the claimant If lhe claim is signed by the agent or                 the property Is lost or destroyed, the claimant should submit statements as to the original
    legal representative, It must show the title or legal capacity of the pan.on 1,ignlng and be         cost of the property, the date of purchase, and the value ot U1e property, both before and
    accompanied by evidence of his/her authority to present a claim on behalf of the claimant            after the accident Such statements should be by disinterested competent persons,
    as agent, executor, administrator, parent, guardian or other representative.                         preferabty reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                         two or more competitive bidders, and shoutd be certified as being Just and correct.

    If claimant intends to f~e for both personal injury and property damage, the amount for
    each must be shown in item number 12 of this form.                                                   (d) Failure to specify II aum ce,taln will render your claim lnvalld and may n,sult In
                                                                                                         forfeiture of your rights.

                                                                                          PRIVACY ACT NOTICE
    This Noti~,e Is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and              B. Principal Purpose: The information requested Is to be used In evaluaUng clalm1>.
    concerns the Information requested In 1he letter to which this Notice Is attached,                ·c. Routine Use: See the Notices of Systems of Records for tho agency to whom you are
        A. Autholity: The requested Information is solicited pursuant to one or more of tl1e              submitting !his form for this information.
             following: 5 U.S.C. 301 , 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.        0. Effecl of Failure to Respond: Disclosure is voluntary. However, failure lo supply the
             Part 14.                                                                                     requested information or to execute the form may render your daim "invalid."

                                                                               PAPERWORK REDUCTION ACT NOTICE

    This notice I s ~ for the purpose of the Paperwork Reduction Act, 44 U.S.C. JS01 . Public reporting burden for this collection of Information Is estimated to average 6 hours per
    response, including the time for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing tl1e collection of
    Information. Send comments regarding this burden estimate or any other aspect of this collection of Information, including suggestions for reducing this burden, lo the Director, Torts
    Branch, Attention: Paperwork Reduction Staff, ClvD Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
    form(s) to thes6 addresses.

                                                                                                                                                  STANDARD FORM 95 REV. (2/2007) BACK
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 4 of 22 PageID #: 73




              Exhibit B
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 5 of 22 PageID #: 74
                                                                                                                                                                                                                     -
                                                           ......,..
                                                                                   INSTRUCTIONS: Please read carefully the inslluctions ontiie                                        J.ORM APPROVED
                CLAIM FOR DAMAGE,                                                                                                                                                     0MB NO. l10S,-OQ08
                                                                                   rever&e side and 51.1pply information requested on bolh sides of this
                 INJURY, OR DEATH                                                  form. Us~ ~dditlonal sheetis) if oece&sary._$ee feverse side for
                                                                                   addiUonal instructions.
 1 Submit to l\ppmpr.-te Ft:<lerul Agency.                                                                       2. Nam•. ad<lr""" al oiai1nant, an!I c:1Jifll3~t·• j>ft11Jonal 11tprest1ntative if any.
                                                                                                                      (See instruclir:1ns on .11>¥C1111:) . Numb<:r.:Strect. Cil\l, Stalt> ana Zip cedo.

 USPS Tort Claims                                                                                                Geic:9 as Subrogee of Shaquetta Montgome,y
 4600 Aldine Bender Rd, RM 700,                                                                                  2280 N Greenville Ave Rich~dson TX 75082
 North Houston, TX, 77315..0700                                                                                  (972) 855,;5027

 3. TYPE OF EMPLOYMENT
      D MILITARY                ~ CIVILIAN
                                                .r    DATE OF BIRTH                5. MARITAL STATUS             o. OATE AND DAY OF ACCIDENT
                                                                                                                  12/04/2016
                                                                                                                                                            -~--~~--~~----
                                                                                                                                                        Sunday
                                                                                                                                                                                      1. nt..lE (AM. OR P.M.)

                                                                                                                                                                                      11:15AM
i,.----··--·····-·-·-..      ··---···..···· ··-···············..--
 8. BASIS OF Cl.AIM (State In detallU~ koown .facts and c!re~mstances.atiending·the damage, inj!JfY. ordoa1h, lde,,lifytng pen.ons ;snd property in-..d11e,j,_'1he place of oocU1Tence arid
      I~ cauw rne11,01. •Joo-adclftlonal pageos tt necNSllfl').


 Shaquetta Montgomery was stopped at red light when rear ended by USPS vehicle being driven by Antenisha Bolton.




 9.                                                                                         PROPERTY DAUAGE

 NAME ANO AODRESS OF OWN<:R. IF OTHER THAN CLAIMANT (NumbClr, S1ree1. C!I)', St11111. and t111 Coda).

                                                                                                                                                                                      ~
 BRIHLY Q;:SCRIBE THE PROPER1Y. NATURE ANO EXTElfl Of" TI-IE PAMASE AND THE LOfh~TIOH OF ',NHERE THE PROPERTY LIAY Bf INSPECTED.
 (~ iMlruc~on~-on r<N8fse sld&).




                                                                                                 r     .
 2013 Nissan Versa                                                                                               f'......                                                                                    ·-- -
                                                                                                               IF,              ~            .
 10.                                                                                PERSONAL INJUftV


                                                                                               ""'""'!J,if''t"'I"""'//:'."' .on,'". ._"''"""'"""· ""' .,..."'"'
                                                                                                            TIT' ., -


 sm, '"' "''"" "'" '""'"'" EACH '""'" ow,,,, OF °'''"·
 o"'""'"""""""'°"°'"'"'"'· .• .
          ,iQ~~_((' IT ·. nV r:~[:) :                                                          I); ,' ~.:.. ~I                                                 g/j,, r                .
 -
 11.        1. ·, ·              uiv---~ Q---,m1~--~TT____                                   1   ~ESSE~-                                 2 o ...
                                 ....
                                         NAME                          I
                                                                               I
                                                                                           L        1
                                                                                                        0 p'--L"';.!;1'~1:S~(N.umb..r,s-.,, l:{'17s1a1e, and Zip Coo,)

                 I   ; ciUIS
                       ...,..,_-.,.,,.----.z-"
                     . L
                               ACCOUI I.,
                                  ~\I CE,
                                         ~
                                                f    E!i_Tf:               •
                                                                               \



                                                                                                              , -.·- . YI
                                                                                                           '-.........._
                                                                                                                           /1

                                                                                                                                    ,
                                                                                                                                      C'Q
                                                                                                                                         '

                                                                                                                                         OR,
                                                                                                                                                                      1'      I
                                                                                                                                                                                  I

           I               "-
                                                                                                                                    ,()1,,. _D1'V4
                                                                                                                                                           I    ,/
                                                                                                                                                                             I
 12. (See L'lslrucllans on l'e!llerse>.
 12a. PROPER1YDA!.AAGE                              12b. PERSONAi. !NJliRY
                                                                                       AMOUNT OF CLAN .(In dollars)

                                                                                                    12c. 1.'MONGl'iJL DEAi H
                                                                                                                                                          - --- I
                                                                                                                                                         12d,              (faijll!'e lo '3p<!Gif), .may cause
                                                                                                                                                                t<llfeillirs al \'<ltlr rionlll).


 6 ,659.07                                                                                                                                               6 ,659.07
                                                                                                              --- -- -- - ---
 I CERl1FY THAT THE AMOuNT OF CLt.lM CO\.'ERS OIU.Y DAMAGES AND INJURIES CAUSED BY 'THE INCIDENT ABOVE AND AGREE TO ACCa'T SAIi) AMOUNT IN
 FULL SA TISFIICTION AND FINAL SETTl...EMENT OF THIS CLAl',II.

                                                                                                                                                                S1GNiNG ,OR-:r·-DATE OF SIGNATURE
        .~,. -~ Ki
 1Ja. ~n111r.


      ""'" ..0
                       <)F c4-~r {SH& i!Jatn1Ctiuo• !)I) l'Bllerse strt,,).

                 .. ~:/-~---
                                                       4
                                                                                                                 ~3b. PHONE NUMBER OF- PERSON

                                                                                                                 972-855-5027                                                             03/09/2017
                     ..,
                                        CIVIL PENAL1Y FOR PRESENTING
                                                                                                                                             -                          ---
                                                                                                                                     CRIMINAL PENALTY FOR PRES.E NllNO FRAUDULENT
                                                                                                                                                                                                    ------
                                             FRAUDULENT Cl.AIM                                                                            Ct.AIM OR MAKING FALSE STATEMENTS

 Ttie claimant ls liable to lht, Un11Bd Stares Gove"'"""°t ror a dvil penalty ot not less than                   Fine. imprisoM1l!nl, orbOll. (Se& 16 U.S.C. 281, 1001.)
 $S,000 and not rnore lhat1 S10,000•.pltl8 3 lmdS.IIIO afllt>Ur.t ol d,unages.sisslllin~
 by the Goo,e,rr.n,ent (Sea 31 U.S.C. 3729)

 Authorized tor Local.Reproduction                                                                                                                                   STANDA RD FORM 95 (REV. 2/2007)
 Previous Edition ~ rklt Usable                                                                                                                                      PRESCRIBEQ IIY DEPT. Of JUS'.TICE
                                                                                                                                                                     2flCFR 14.2
95-109
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 6 of 22 PageID #: 75




              Exhibit C
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 7 of 22 PageID #: 76

   TORT CLAIMS
   ACCOUNTING SERVICE CENTEF~
   UNITED ST/ffES
  POST/JL SERVICE

   CERTIFIED NO: 7016 0750 0000 8707 9485
   RETURN RECEIPT REQUESTED

   July 3, 2017




   JUHAN LAW
   985 IH-10N
   SUITE 100
   BEAUMONT, TX 77706-4815


   RE :     Claimant:           SHAQUETTA MONTGOMERY
            USPS File No :      TC2017 27854


   Dear Mr. Juhan:

   This is in reference to the administrative claim filed on behalf of the above
   referenced claimant under the provisions of the Federal Tort Claims Act, as a result
   of damages allegedly sustained on or about December 4, 2016 .

   Per information provided on the PS Form 95, you advised that your client has been
   reimbursed by GEICO for the same incident. In addition, GEICO has filed a claim
   with USPS for these same damages; USPS is presently adjudicating GEICO's
   claim . Therefore , this claim is denied.

   In accordance with 28 U.S.C. § 2401(b) and 39 C.F.R. 912.9(a), if dissatisfied with
   the Postal Service's final denial of an administrative claim, a claimant may file su it in
   a United States District Court no later than six (6) months after the date the Postal
   Service mails the notice of that final action . Accordingly , any suit filed in regards to
   th is den ial must be filed no later than six (6) months from the date of the mailing of
   this letter, which is the date shown above. Further, note the United States of
   America is the only proper defendant in a civil action brought pursuant to the
   Federal Tort Claims Act and such suit may be heard only by a federal district court.

   Alternatively, and in accordance with the regulations set out at 39 C .F.R. 912 .9(b),
   prior to the commencement of suit and prior to the expiration of the six (6) month
   period provided in 28 U.S.C. § 2401 (b), a claimant, his duly authorized agent, or
   legal representative , may file a written request for reconsideration with the postal
   official who issued the final denial of the claim . Upon the timely filing of a request


   PO BOX 8047 1
   ST LOUIS MO 63 100-9471
   FAX (3 14) 436-54 59
   PHO NE (314) 436 -5574
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 8 of 22 PageID #: 77

                                                                 -2-


   for reconsideration, the Postal Service shall have six (6) months from the date of
   filing in which to make a disposition of the claim and the claimant's option under 28
   U.S.C. § 2675(a) shall not accrue until six (6) months after the filing of the request
   for reconsideration.

   A request for reconsideration of a final denial of a claim shall be deemed 4e have
   been filed when received in this office.

                                                                                   1

                                                                                        U.S. Postal Service™
                                                                                        CERTIFIED MAIL® RECEIPT
   Sincerely,                                                              LI')


                                                                          :. -~.
                                                                           r:O          Domestic Mall Only



  ')ti_~---+                                                              ('-
                                                                          Cl Certified Mail Fee
                                                                                                     OFFICIAL USE
                                                                                                                                                                                                  '       '
   Margaret ~ : a r -                                                     ('- $
                                                                                                                                                                                                      '
                                                                          r:O ~cx,=,ra=--1S°"'erv=,c=es""'&""'Fees=:-;-/c=/Jeclc-.--bo::-:-":-c·act=r1=,..,=as=ap,.,...propr1=c,;.,,,
   Accounting & Control Specialist                                        Cl
                                                                          CJ
                                                                                       0Ratum Receipt~
                                                                                       o-...  Rloolpt c-,lol
                                                                                                                                                $
                                                                                                                                                •                            .
                                                                                                                                                                              '
                                                                                                                                                                                           '?>
                                                                                                                                                                                                 1>o~
                                                                          CJ           o~--oenw,y                                               s _ _ _ _ ,.\1.-'                                     ~
                                                                          CJ           D Ad.it S1gnaC1n Reqund               •                                             ,;..·
                                                                                       D Adult Slgnatun, Restricted Del"'9ry S
   cc:    Jimmy Lopez                                                     Cl Postage
                                                                          LI')     $
          Tort Claims Coordinator                                         ~ '=-To-,-ta""IP=osta=-ge=-en=d=Feee-------l
          Case No. 770-16-0788A                                                   $
                                                                          .Jl     SentTo
                                                                          .....
                                                                          Cl -Street snifApi. No., or Peitfox/ifo.•••••••••••••••••••••••••••••••••••••••••••••••••••••
                                                                          ('-
                                                                                   . ···Srat··2r~•············-------·-·······----------------------------------------
                                                                                  City.           "·
                                                                                                        ..              1C~o17 .J. 7 <i?St/ /l44
                                                                                                                                                                                        ..... -       ..

          SENDER: COMPLETE THIS SECTION
           • Complete items 1, 2, and 3.
           • Print your name and address on the reverse                   X
              so that we can return the card to you.
           • Attach this card to the back of the mailplece,               8.
              or on the front if space permits.
           1. Article Addressed to:                                       D. Is delivery address different from Item 1?
                                                                             If YES, enter delivery address below:

            -Sv~4rv                LAw
             '1&S X:                -LON
               Su L'Tl:?; IOO
               e:£AL.LMthlr, TR '77!0Co-
                                          llll l l I IIII Ill I lll~s i~
                                                                                                                                                    D Priom'; Mall Exl)l9SIIIID

               lllllllll llll lllllllllll
                 9590 9402 1554 5362 3167 46                       D Certified Mall Restricted Dell~
                                                                                                       ~ e d Denvery
                                                                                                            Del1very
                                                                                                          D Return R8!)elptfor
                                                                                                                                                    D Registered Mall"'
                                                                                                                                                    D Registered Mall Res1J1cted

                                                                   D Collect on Delivery                    Merchand,se
         - - - - - - - - - - - , - , .-e-,-'ab,...e7J - - - - 1 D Collect on Delivery Restricted Dellvery D Signature ConflnnatlonTM
          .2._ArtirJA==w.n.,u.i.wam,lLLL..<""-"'<£.!!a''= - - --1..cu-...-..&Ju.,il                       D Signature Confirmation
                   7016 0750              ooao        8707 9485                 all R8SIT1cted De11Yery
                                                                                           11
                                                                                                            Restncted Delivery

         ..,_
           PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                       Domestic Return Receipt ·
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 9 of 22 PageID #: 78




              Exhibit D
   Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 10 of 22 PageID #: 79
       Tort Claims
       Accounting Service Center

d ~;;;:~:::J;:E ----··············--···------·--···---·····--···----                       U.S. Postal Service™
                                                                                         , CERTIFIED MAIL• RECEIPT
       CERTIFIED NO: 7016 0750 0000 8707 9508                                   "°
                                                                                CJ
                                                                                I.I")
                                                                                             Domestic Mail Only                                                           -   --               -


       RETURN RECEIPT REQUESTED                                                 er

       July 7, 2017
                                                                                I'-
                                                                                CJ Cert~ied Mail Fee
                                                                                                         OFFIC~A L USE
                                                                                ~         $
                                                                                         tF.Extr=a=-s=,erv=ice=s'-&=Fee=s,..,.(ch6clc~box,--,ad-:-:tl.,-fee_as_ _ _
                                                                                                                                                                  Pria.,..,.te-:-1/
                                                                                Cl D Return Receipt (hardoopyl                                   $----
                                                                                Cl D Return Rocolpt <eleclronlcl                                  s                  '
                                                                                CJ         QCertlllod M111Reltl1c!odllol-r                       ·-~--
                                                                                0          D Adult S91811n Required               t                          - ,
                                                                                           D Adutt 51gna1ura RestJ1ctec1 0e11very s
       GEICO                                                                     0        Postage
                                                                                 I.I")
       2280 N. GREENVILLE AVE                                                   I'- ~s-.-....-=-,,--,-,,-;- - - , - - - - - - - 1
       RICHARDSON , TX 75082-4412                                                o       Total Postage and Fees

                                                                                 JJ
                                                                                 r-"I
                                                                                         F-:s=,----
                                                                                         SentTo
                                                                                                    - - - - - - - - - ' - - - - - - - - - .I
                                    ASO SHAO uETTA MONT(                         ~ sireetandA;it No., or POBoxNo.-------------······--··------······················-·
        RE:    Claimant:
               Your Claim No. :     0 50 38762801 01 036                                  eiii."!ftire;"2ff'+4..-··;;;-;;_-;--;;····;·"i~"i.2·---;.;;;,--······-·--·-··-····
               USPS File No:        TC201718982                                                               , ...                , .                                                ·-· . .


        Dear Sir/Ma'am:

        Enclosed please find a check in the amount of $6,297.00 made payable to GEICO ASO
        Shaquetta Montgomery in full and final settlement of the claim filed on behalf of the above-
        referenced claimant.

        Pursuant to 28 U.S.C. § 2672 and 39 C .F.R. § 912.14, acceptance of this check operates as
        a complete release and bars recovery of any additional or future claims against the United
        States, the U.S. Postal Service. or any employee whose act or omission gave rise to the
        claim by reason of the same subject matter. Any subrogation claims. liens. or any
        outstanding indebtedness resulting from this incident, must be satisfied from the proceeds of
        this check.


        Sincerely,
                                      SENDER: COMPLETE THIS SECTION




                                                                                                                             D. Is delivery address Plffeterit 1'tmitem 1?
                                                                                                                                If YES, enter d~~ address below:

        Enclosure
                                        O"t:ICO                                                                                                                       '
                                       a..a 'i?O        N.     ~w,u...e Af'E:
        cc:      Jimmy Lopez                                                                                                                                                                 ..J1

                 Tort Claims Coor·
                                       /2.lc/.l-lfl!DSOIV1 1'x. 7.S-0~2 -
                 Case No: 770-16                                    'I<./ IL.
                                                                                                                        3. Service lype                                                b Priority Man EicpreasGD

                                         11111111111111111111 IIII IIII IIII II IIIII IIII
                                        9590 94021554 5362 3167 22
                                                                                                 Ill                    D Adult Signature
                                                                                                                        D Adult Signature Restricted DeltYery
                                                                                                                        D Certified Mall®
                                                                                                                        OCertlfledMallRestlfctedDellvery
                                                                                                             DRetumRecelptfor
                                                                                                                                                                                       D Registered Mall"'
                                                                                                                                                                                       D ~ered Mall Resbfcted
                                                                                                                                                                                           DellY81,

                                    - - - - - - - -- - - - - ---'D Collect on Delivery                         Merchandise
                                                                   D Collect on Delivery Resttlcted Delivery D Signature ConflnnaliQfl!M
                                                                                -----'----                      -...J.Cl...1...-LU,,,·,1                                               D Slgnatu/8 CoRf1mililir
        PO Box 80471                          701b 0750 0000 8707 9508                                                                       f'Reetrictad~                                 ,__~·--
        ST LOUIS MO 63180-9741
                                     PS Form 3811, July 2015 PSN 7530-02-000-9053
        PHONE (314) 436-5574                                                                                                                                                          ~pffecelpt
        FAX (314) 436-5459
               Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 11 of 22 PageID #: 80
           .ir!!!!fl UNITED ST/JTES                              :, r . ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           IJa POST/JL SERVICE
                     ACCOUNTING SERVICE CENTER, 2825 LONE OAK PARKWAY, EAGAN MN                              55121-9640
                     TELEPHONE NUMBER: 1-866-974-2733
                                                                                                                                      Page 1 of 1

           Remittance Advice                                                                                                          Vendor ID:
                                                                                                                                      Check Number:
                                                                                                                                                              00000000800001
                                                                                                                                                              0311563023
                                                                                                                                      Check Amount:           $****6297.00
              07-05-2017                                                                                                              Check Date:             07-05-2017
              GEICO INSURANCE ASO
              SHAQUETTA MONTGOMERY
              C/0 TORT CLAIMS PROCESSING (MA)
              PO BOX 80471
              ST LOUIS MO 63180-9471



           The accompanying check is for payment under the contract number{s), invoice(s), claim(s) or travel
           voucher(s)/advance{s) listed below. Questions concerning payments issued against a contract number
           should be directed to the Contracting Officer who is responsible for administering the contract.

                                                                                                                                                     Advance Appl'd/
                                    Travel Oates/                             Invoice        Qrosa Amount/           Inv Paid Amil   Olscount Amil    Tax Withhold/
    Contract Number             Invoice/Claim Number                            Data        PPA Data Paet Due         PPA Int Rate    PPA Int Ami     PPA Pnlty Amt            Net Amount
    NONE                       TCZ01718982                                 07/03/17                 6,297.00          6,Z97.00              0.00              o.oo               6,297.00
                               CLAIH#0503876280I01036




I




                                                                              - -Separale Along The Per1oration- -




           ~ UNITED ST/jTES
                        POST/JL SERVICE@                                                                                                  FACE OF THIS DOCUMENT PRINTED IN RED BLUE & GRAY INK


     EAGAN    MN 55121-9640                                                                 F 29691701
     DATE             07-05-2017                                                                                                                      CHECK NO,        0311563023
                                                                                                                                                                       62,20
    Six ThousandTwoHundtedl'linety-Sevenand 00/100 Dollars                                                                                                              311




                                                       I1•l;lli•• ii II1' ll•l 1•' n'•li I'•'1llil ;1 1lh 11•'•111111 1
                                                                      11
                                                                                                1        1   111          1 1
                                                                                                                                                             $****6297.00
                                                       0311563023       · •••• .••. •.   /,i \ ..... ·
                                                       GEICO INSURANC.E 1ASO .........·.. ·
                                                       SHAQUETIA MONTGOMERY .
                                                       C/0 TORT CLAIMS PROCESSING (MA)
                                                       PO BOX 80471
     Citibank, N,A. .
                                                       ST LOUIS MO 63180t~47J
     one Penn's Way
     New Castle f?l!.19.:120                                                                                                                  VOID AFTER       TREASURER
                                                                                                                                              ONE YEAR




                                                                                                                      :IBBBt. :IB 211•
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 12 of 22 PageID #: 81

                                 -      •   Govcmnu:nt Employees Insurance Company
    GEICQO
         W\V\v.ge ico.com
                                        •
                                        •
                                            GEICO General Insw·ance Company
                                            GEICO Indemnity Company
                                        •   GEICO Casually Company
                                        •   GEICO Advantage Insurance Company
                                        •   GEICO Choice Insurance Company
                                        •   GEICO Secure Insurance Company
      P.O. Box 509105                   •   GEICO County Mutual Insurance Company
      San Diego. CA 92150-9930          •   Criterion Insurance Agency, Inc. (Colonial County Mutual Ins.)


  United States Postal Service
  Attention: Jimmy Lopez

 Claim Number: 050387628010 I 036
 Our policy holder: Shaquetta Montgomery
 Claimant: USPS Driver: Antenisha Bolton
 Date of Loss: t 2/9/2016


  Collision payments:             $6,973.07
  Policyholder deductible:        $1,001.00
  Salvage:                       -$1,315.00

 Total Amount Owed:               $6,659.07

 T\) whom it may concern:

 Please review· this claim and our supporting documentation. This letter will serve as our notice
 of our payment recovery claim and constitutes a sincere effort to settle this claim as required by
 conditions precedent to arbitration as stated by the Automobile and Property Subrogation
 Arbitration Agreement. We would appreciate prompt payment of this claim and have included
 our supporting documentation with this correspondence.

 Please include our claim number on your check and make the check payable to GEICO as
 subrogee of ''Shaquetta Montgomery". Your check can be mailed to 2280 N. Greenville
 Ave, Richardson, TX 75082.

 If you have any questions please call me at the number listed below between the hours of 7:00am
 to 3:30pm Tvlonday through Friday Central Time.

  Sincerely.


  ~Ke£K~ 9\~.J ~
  PRU ·rechnician SOST
  800-841-5432 Ext. 5027
  Direct (972) 855-5027




                     Sharehokkr Owned Companies Not Affiliated With The U.S. Government
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 13 of 22 PageID #: 82




              Exhibit E
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 14 of 22 PageID #: 83

                           JONATHAN C. JOHAN, P.C.
                                      ATTORNEY AT LAW
  985 1-10 NORTH, Suite 100                           Telephone:             409/832-8877
  Beaumont, TX 77706                               Facsimile:                409/924-8880

  Email: JonathanJuhan@sbcglobal.net           Board Certified - Personal Injury Trial Law
  Website: JuhanLaw.com                           Texas Board of Legal Specialization


  February 27, 2018

  Ms. Margaret Arenivar
  UNITED STATES POSTAL SERVICE
  P.O. Box 80471
  St. Louis, MO 63180-9471

   RE:    My Client:            Shaquetta Montgomery
          Your Driver:          Antenisha Bolton
          Claim No.:            770-16-0788A
          USPA File No.:        TC2017 27854
          Cause No.:            1: 17-cv-00442
          Date of Loss:         December 4, 2016

   Dear Mr. Arenivar:

   We are hereby demanding $385,900.00, in full and final settlement of Shaquetta Montgomery's
   claims. Such demand includes all valid liens and subrogations whether hospitals, doctors,
   medical providers, group insurance carriers, Medicare, Medicaid, or workers' compensation.

   As you are aware, the collision made the basis of this claim occurred on December 4, 2016 in
   Beaumont, Jefferson County, Texas. Shaquetta Montgomery was stopped at a red light on North
   Major Drive. Your insured slammed into the rear of Ms. Montgomery's vehicle. The collision
   was investigated by Officer Ryan Flanigan of the Beaumont Police Department. The contributing
   factor was failure to control speed.                                          ·

   As a result of the injuries sustained in the collision, Shaquetta Montgomery has accumulated
   various medical expenses. Her medical expenses are as follows:

                 1.      Baptist Hospital of Southeast Texas          $      3,034.00
                 2.      Beaumont Emergency Medicine                         1,146.00
                 3.      Radiology Associates of Beaumont                          63.00
                 4.      Dr. Majaz Khan                                          161.00
                  5.     Dr. Jeffrey White                                  19,543.00
                  6.     Dr. Rafath Quraishi              / /               16,499.00
                  7.     Memorial MRI                                        2,625.00
                  8.     Prescription                                       ~ ··- .93.13
                                                                             If,

                                                                              lb
                                                           I
                                                       ;
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 15 of 22 PageID #: 84
                          TOTAL                                         $      43,164.13


   Clearly the impact to Shaquetta Montgomery was substantial. Ms. Montgomery initially sought
   medical treatment in the emergency department of Baptist Hospital of Southeast Texas. She was
   examined and treated at the time of her arrival. The treating physician found Ms. Montgomery to
   have "headaches, neck pain and back pain." The treating physician noted "pain with movement
   and stiffness." X-rays were noted. The treating physician administered medication to ease her
   pain. At the time of her discharge from the hospital, Ms. Montgomery was provided with
   prescriptions and instructions for care of her injuries. She was also advised to follow up with her
   primary care physician.

   Following the advice of the hospital staff, Shaquetta Montgomery went straight home and placed
   ice and heat on her injuries. In addition, she laid in bed, and took the prescribed medications.

   Shortly after the collision, on December6, 2016, Shaquetta Montgomery went to Dr. Majaz
   Khan. The examination found her to have "neck pain and headache." The pain was described as
   "moderate to very severe, throbbing, and stiffness." Ms. Montgomery was provided with
   prescriptions. She was instructed to use ice on her neck to get additional relief. Dr. Khan advised
   her to return for follow up.

   Shaquetta Montgomery went to Dr. Jeffrey White on December 9, 2016. The initial examination
   found her to be suffering from "headaches, neck pain, mid-back pain, bilateral shoulder pain, and
   low back pain." The pain was described as "constant and moderate to severe." Dr. White noted
   "muscle spasms, muscle guarding, tenderness to palpation, trigger points and restricted range of
   motion." A physical therapy program was designed for Ms. Montgomery included "hot/cold
   packs, mechanical traction, electrical muscle stimulation, ultrasound, chiropractic adjustments,
   kinesio taping/strapping, decompression and therapeutic exercises." Dr. White instructed Ms.
   Montgomery in home exercises to aid the healing process. She attended physical therapy from
   December 9,2016 through September 15, 2017.

   While attending physical therapy with Dr. White, Shaquetta Montgomery also went to Dr. Rafath
   Quraishi The initial examination was done on February 2, 2017. Ms. Montgomery reported
   "ongoing pain in her neck, mid back and low back." She also reported headaches. The neck pain
   was reported to radiate into her right shoulder with tingling in her arm. Dr. Quraishi noted
   "weakness, focal trigger points, tenderness to palpation and limited range of motion." Continued
   physical therapy was encouraged. Ms. Montgomery was provided with prescription and advised
   to return for follow up.

   Shaquetta Montgomery returned to Dr. Quraishi for follow up examination on a regular basis
   from February 17, 2017 through August 23, 2017. During her treatment with Dr. Quraishi, Ms.
   Montgomery continued to experience ongoing headaches and neck pain. She was noted to
   continue to exhibit muscle weakness, limited range of motion, tenderness to palpation and focal
   trigger points." She was treated with trigger point injections, occipital nerve block injection,
   bilateral cervical facet block-medial branch technique and cervical epidural steroid injections.
   Along with the injections, Dr. Quraishi provided Ms. Montgomery with prescriptions. She was
   also advised to continue physical therapy and home exercises.
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 16 of 22 PageID #: 85
  Dr. White sent Shaquetta Montgomery for an MRI of the cervical spine due to the intense pain
  and discomfort she experienced. The MRI was done on February 22, 2017 at Memorial MRI. The
  films were read by Dr. Lorenzo Farolan. The study revealed 1.8-2mm central posterior disc
  protrusion at C4-C5, C5-C6 and C6-C7, indenting the thecal sac. There was also 1.4mm
  posterior bulge at C3-C4, indenting the thecal sac.

   At the time of the collision, Shaquetta Montgomery was employed as an executive assistant at
   Beaumont Occupational Services. Ms. Montgomery had been with the company for 5 years. She
   earned $12.00 per hour. Due to her injuries, Ms. Montgomery missed 5 days of work. The missed
   time from work resulted in lost wages between $530.00 to $700.00.

   Shaquetta Montgomery is a nice woman, who makes a great witness. Unfortunately, she
   continues to suffer serious symptoms from the injuries made the basis ofthis claim. Not a single
   day passes that she does not suffer. Each and every normal daily activity has been affected not
   only at home, but also around her yard, in social settings and even her hobbies.

   This demand is based not only on the medical expenses and loss of earnings Shaquetta
   Montgomery has incurred, but also for the physical pain, mental anguish, disfigurement, and
   physical impairment she has had to endure and will continue to endure into the future.




          Assistant United States Attorney
          350 Magnolia Ave., Ste. 350
          Beaumont, TX 77701-2237
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 17 of 22 PageID #: 86




               Exhibit F
         Filed Under Seal
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 18 of 22 PageID #: 87




              Exhibit G
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 19 of 22 PageID #: 88
         Torl Claims Investigations
         Houston District

 Q       UNfTEDSfJJ.TES
        POSTJJ.L SERVICE




 December 5, 2016




i\1S SFIAQUETTA MONTGOMERY



         Ref:     Property Damage Accident
                  USPS Case #        770- l 6-078 8A
                  Date of Incident : Sunday, December 4, 2016

Dear tv1s. Montgomery:

In response to your request, enclosed p lease find a claim form SF 95 - "Claim for Damage, Injury
or Death". In order for your claim to receive proper consideration, it is requested that yon supply
all material fads on the form , as it w ill be the basis for further action on your claim. The
instruc tions outlined belO\v, as we ll as the instructions on the reverse side of the fonn SF 95 ,
shou ld be read before completing the form:

         (1)      All sections of the form must be completed. In those areas requiring
                  information that is not pertinent to your claim. please indicate same by
                  remarks such as "Not Applicable (N/ A)", "No" , or "None". DO NOT
                  LEAVE ANY SPACES BLANK;

         (2)      Please return the original completed form to this office . ff any insurance
                  company has paid for part of the repair or damage, s uch as the deductible,
                  then two (2) separate claims must be submitted, o ne (1) of which is for the
                  insurance company, and one (I) for yonrsel f. The claim subm itted for the
                  insurance company must be accompanied by a subrogation receipt for the
                  amount they have paid;




-1 600 ALDINE BENDER RD STE 200
NORTH HOUSTON, TX 77315-0200
(7l ~) 226-3753 (FAX)
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 20 of 22 PageID #: 89
                                                                             Page 2


        (3)    Obtain nnd submit two (2) estimates on the work to be done, or, submit a
               copy of the itemized "PAID" bill. When estimates are used. both copies
               must be signed by the person making the estimate. Unsigned estimates are
               not val id, and therefore are not acceptable;

        (4)    lfdamag:ed property is in joint O\Vnership. claim must be made in both
               names and both parties must sign \Vhere signatures are required. Claims
               submitted by any company must be signed and inc.lude the title of the
               signing official;

        (5)    A claim must be for a specific amount. That amount must be shown in the
               appropriate spaces(s) ;

       (6)     Claim adjusters or attornevs mav not submit the claim or sign the claim
                        -                ..,   J                            ._


               form unless a copy of their Power of Attorney is attached thereto; and

       (7)     Acceptance of a claim is not an admission of liability on the part of the
               Government.


Sincerely,




Jimmy Lopez
Tort Claims Coordinator


Enclosures

cc: Accident File
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 21 of 22 PageID #: 90




              Exhibit H
         Filed Under Seal
Case 1:17-cv-00442-MAC Document 14-1 Filed 05/28/19 Page 22 of 22 PageID #: 91




                Exhibit I
         Filed Under Seal
